UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                     Plaintiffs,
                                          No. 79-CV-5077 (LAP)
-against-
                                                 ORDER
HENRY S. DOGIN, et al.,

                     Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Mr. Daniel Miller’s pro se

letter dated June 24, 2021.    (See dkt. no. 606.)

        To the extent that Mr. Miller suggests that the Consent

Decree is not stayed, he is referred to the Court’s order of

June 30, 2021, which states, in relevant part: “By consent of

the parties, the stay of the consent decree under 18 U.S.C.

§ 3636(e)(2) remains in effect pending further order of the

Court.”    (Dkt. no. at 598 1-2.)

        Class Counsel shall respond to Mr. Miller’s letter in their

update letter, currently due on July 16, 2021.    (See id. at 2.)

To permit Class Counsel time to respond to Mr. Miller’s points,

the time within which to file the letter is extended to July 23,

2021.

        The Clerk of the Court shall mail a copy of this order to

Mr. Miller.

SO ORDERED.


                                    1
Dated:   July 14, 2021
         New York, New York


                        __________________________________
                        LORETTA A. PRESKA
                        Senior United States District Judge




                               2
